Citation Nr: 9934958	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  99-00 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss disability.

2.  Entitlement to an increased evaluation for hypertensive 
cardiovascular disease, currently evaluated as 30 percent 
disabling.

3.  Entitlement to an increased evaluation for a forehead 
scar, status post excision of granuloma, currently evaluated 
as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1952 to June 
1954, and from May 1955 to July 1973.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from May 1997 and 1998 rating decisions of 
the Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO). 

Review of the record reveals that the RO expressly 
considered referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The U. S. Court of Appeals for Veterans Claims 
(known as the United States Court of Veteran's Appeals prior 
to March 1, 1999) (hereinafter Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  Hearing loss disability is manifested in November 1998 by 
an average pure tone threshold of 43 decibels on the right 
and 51 decibels on the left.  Discrimination ability is 94 
percent correct on the right and 90 percent correct on the 
left.

2.  Hypertensive cardiovascular disease is manifested by no 
more than a workload of 7-10 METS by echocardiogram with 
reported symptoms of shortness of breath and chest pain.

3.  Forehead scar status post excision of granuloma is at the 
maximum evaluation for a superficial scar that is tender.

4.  Forehead scar status post excision of granuloma is 
moderately disfiguring.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for hearing 
loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.7, Part 4, Diagnostic Code 
6100 (1999).

2.  Hypertensive cardiovascular disease is no more than 30 
percent disabling.  38 U.S.C.A. § 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, § 4.104, Diagnostic Code 7007 (1999).

3.  The claim for an increased rating for a tender 
superficial forehead scar status post excision of granuloma 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  A disfiguring forehead scar status post excision of 
granuloma is 10 percent disabling.  38 U.S.C.A. § 1155, 
5107(b) (West 1991); 38 C.F.R. Part 4, § 4.118, Diagnostic 
Code 7800 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claims for increased evaluations are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  This finding is based on 
the appellant's contentions that his service connected 
disabilities have worsened over time and warrant higher 
evaluations.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

The RO has met its duty to assist the appellant in the 
development of his claim under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from any identified treatment 
sources and VA examinations were conducted in January 1997, 
April 1997, March 1998 and November 1998.  The appellant 
offered testimony before the Board in September 1999 via 
videoconference.  Furthermore, there is no indication from 
the appellant that there is outstanding evidence which would 
be relevant to this claim.  In his January 1999 VA Form-9 
Appeal to the Board of Veterans' Appeals, the appellant 
requested additional examinations for hearing loss disability 
and cardiovascular disease.  This request is denied.  The 
Board has multiple examinations upon which to base a decision 
and the appellant has made no specific allegations regarding 
any of the examinations that would lead the Board to conclude 
that the evidence obtained should not be considered.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


Hearing Loss Disability

Service connection for high frequency hearing loss was 
granted in June 1974 and assigned a noncompensable evaluation 
from August 1973.  In December 1996 the Board denied a 
compensable evaluation.  The RO confirmed and continued the 
noncompensable evaluation in the May 1998 rating decision on 
appeal.

The appellant has testified that his hearing loss was 
identified during a reenlistment examination while he was 
still in the Army.  He has not ever been compensated for his 
hearing loss and feels like he should be compensated because 
he served in the military and was in artillery in Vietnam.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiological tests 
in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service- connected defective hearing, the revised rating 
schedule establishes eleven auditory acuity levels designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85 and Part 4, 
Diagnostic Code 6100 (1999).

The Board notes that the regulations governing hearing loss 
disabilities were amended in May 1999.  When a regulation 
changes after a claim has been filed but before the appeal 
process has been completed, the version most favorable to the 
claimant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  See 38 U.S.C.A. § 5110.  Although the Diagnostic 
Code provisions have changed, the general method for 
evaluating hearing loss disability have not except for the 
provisions of 38 C.F.R. § 4.86 (1999).  The Board has 
reviewed those criteria and determined that this appellant 
does not meet them.  In sum, in this case, the regulatory 
change has no effect on the outcome of the case.

On the audiological evaluation in March 1998, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
20
25
55
65
LEFT
X
20
35
70
75

Puretone averages were 41 decibels on the right and 50 
decibels on the left.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear and of 88 
in the left ear.

On the audiological evaluation in November 1998, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
25
25
55
65
LEFT
X
25
35
70
75

Average puretone thresholds were 43 decibels on the right and 
51 decibels on the left.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear and of 90 
percent in the left ear.

The U. S. Court of Appeals for Veterans Claims (known as the 
United States Court of Veteran's Appeals prior to March 1, 
1999) (hereinafter Court) has noted that the assignment of 
disability ratings for hearing impairment are derived at by a 
mechanical application of the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In this case, the 
numeric designations for both the March 1998 and the November 
1998 examinations produce a noncompensable disability 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 6100.  The 
Board concludes that there is no conflict in the evidence.  
However, the preponderance of the evidence is against the 
claim, and an increased evaluation is not warranted.  The 
appellant's testimony does not serve a basis for the award of 
an increased evaluation.  The audiometric examinations are 
far more probative of the degree of impairment and there is 
no doubt to be resolved.  38 U.S.C.A. § 5107, Lendenmann, 3 
Vet. App. at 349; Gilbert, 1 Vet. App. at 49.


Hypertensive Cardiovascular Disease

The appellant has testified that when he got out of service 
he had high blood pressure.  He was put on a restricted diet 
and given medications but it was not until 10 or 15 years 
later that he got any compensation for it.  Then they took 
away his compensation for his hypertension and gave it to him 
for his heart.  He cannot do work like he used to do, he 
cannot lift, dig or mow yards like he used to do.  He feels 
like he should get an upgrade in his disability because of 
that.

Service connection was granted for arterial hypertension in 
June 1974 and assigned a noncompensable evaluation from 
August 1973 under Diagnostic Code 7101.  In September 1991, 
the RO increased the evaluation to 10 percent for arterial 
hypertension.  In September 1995 the RO increased the 
evaluation to 30 percent for mild hypertensive cardiovascular 
disease from April 1993 under Diagnostic Code 7005.  The RO 
reclassified the disability under Diagnostic Code 7101-7007 
for hypertensive heart disease in May 1997.  The rating 
decision on appeal confirmed and continued the 30 percent 
evaluation.

The appellant is currently evaluated under Diagnostic Code 
7101-7007 for hypertensive heart disease.  Under the general 
rating formula for hypertensive heart disease, Diagnostic 
Code 7007, when there is chronic congestive heart failure, or 
a workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or there is left ventricular 
dysfunction with an ejection fraction of less than 30 
percent, a 100 percent evaluation is assigned.  When there is 
more than one episode of congestive heart failure in the past 
year, or a workload of 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent, a 60 percent evaluation is 
assigned.  When a workload of 5 METs but not greater than 7 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray, a 
30 percent evaluation is assigned.  When a workload of 7 METs 
but not greater than 10 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or continuous medication is 
required, a 10 percent evaluation is assigned.  38 C.F.R. 
§ 4.104 (1999); Diagnostic Code 7007.

The Board has also considered the appellant's disability 
under Diagnostic Code 7101 for hypertensive vascular disease 
to determine whether this code would afford the appellant a 
higher evaluation.  With diastolic pressure predominantly 130 
or more, a 60 percent rating is warranted.  With diastolic 
pressure predominantly 120 or more, a 40 percent rating is 
warranted.  With diastolic pressure predominantly 110 or 
more, or; systolic pressure predominantly 200 or more, a 20 
percent rating is warranted.  When diastolic pressure is 
predominantly 100 or more, or; systolic pressure is 
predominantly 160 or more, or; as a minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control, a 
10 percent evaluation is warranted.

Diagnostic Code 7005 provides identical rating criteria to 
Diagnostic Code 7007 with documented coronary artery disease.

A VA examination was conducted in March 1998.  The appellant 
followed a restricted diet, took daily medication but was not 
following any exercise or walking program.  He gardened, did 
yard work and had a push and a riding mower.  He thought he 
could walk a mile but was not sure.  He could push a lawn 
mower for 3-4 hours.  He complained of swelling in his legs 
that usually resolved overnight.  He slept with two pillows.  
There was no history of congestive heart failure, myocardial 
infarction or history suggestive of paroxysmal nocturnal 
dyspnea.  On examination his blood pressure was 180/104; 
164/94 sitting; 160/100 reclining; 170/98 standing.  Cardiac 
examination revealed a regular rate with a 1/6 systolic 
ejection murmur heard best at the left sternal border.  The 
point of maximal impulse was not displaced and the precordium 
was not hyperactive.  There was no rub or gallop.  There was 
no edema in the extremities.  His lungs were clear to 
auscultation and percussion and without rales, rhonchi or 
wheezes.  Chest X-ray revealed a slightly enlarged heart.  
The pulmonary vasculature was unremarkable.  
Electrocardiogram was probably normal with, at worst, showing 
only small ST-T wave abnormalities.  Hypertension with mild 
hypertensive cardiovascular disease was diagnosed, 5-7 METS 
indicated.

A VA examination was conducted in November 1998.  The 
appellant complained of chest pain one to two times per week 
that was usually exertional and located in the left axilla or 
the left arm.  He was on daily medications.  There was no 
history of dizziness, syncope, or myocardial infarction.  He 
complained of dyspnea for the past 6-7 months.  He was not 
sure how far he could walk, but did not walk because he had 
bad knees.  Even tying his shoes caused shortness of breath.  
He did not complain of fatigue.  He mowed his lawn with a 
push mower and a riding mower maybe 30-40 minutes at a time.  
He could not dig with a shovel or do other yard work for as 
long as he used to because he "gives out."  On cardiac 
examination he had a regular rate with a 2/6 systolic murmur 
heard best at the left sternal border.  The point of maximal 
impulse was not displaced.  The precordium was not 
hyperactive.  There was 1+ pretibial and pedal edema.  His 
lungs were clear to auscultation and percussion without 
rales, rhonchi or wheezes.  Blood pressure was 154/90; 150/86 
sitting; 152/84 reclining; and 156/86 standing.  The 
associated chest X-ray was normal.  Echocardiogram revealed 
an ejection fraction of 60 percent and was normal.  His 
electrocardiogram was within normal limits.  Hypertension 
with hypertensive cardiovascular disease was diagnosed (7-10 
METS by echocardiogram).

The preponderance of the evidence is against a higher 
evaluation.  There have been no episodes of congestive heart 
failure.  The reported workload on two examinations has been 
reported between 5-7 METS and 7-10 METS.  Coronary artery 
disease has not been documented.  The echocardiogram in 
November 1998 revealed an ejection fraction of 60 percent 
which is not consistent with the 60 percent evaluation.  
Diastolic pressures are not predominantly 120 or more.

The Board has considered the appellant's testimony that he 
cannot do some of the things like yard work like he used to 
do, however such disability is recognized in a 30 percent 
evaluation.  The current evaluation contemplates cardiac 
symptoms similar to what the appellant has reported including 
shortness of breath (dyspnea) or chest pain (angina) with a 
workload of 5-7 METS.  The appellant is competent to state 
that his condition is worse.  However, the training and 
experience of the medical personnel makes their findings more 
probative as to the extent of the disability.  Accordingly, 
the preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49-53 (1990).


Forehead Scar

The appellant testified that the color of his forehead scar 
has changed and that his disabilities warrant a higher 
evaluation.

In April 1994, the RO denied service connection for a foreign 
body granuloma of the forehead.  The appellant perfected an 
appeal as to this denial.  Service connection was 
subsequently granted in September 1995 for a scar, status 
post excision of a foreign body granuloma and assigned a 
noncompensable evaluation from the March 1991 date of claim.  
The disability was evaluated under Diagnostic Code 7800 for 
disfiguring head, face or neck scars.  No rationale for the 
decision to choose Diagnostic Code 7800 is contained in the 
rating code sheet that granted service connection. 

In December 1996, the Board remanded the appeal on the issue 
of entitlement to a compensable evaluation for the scar for 
VA examination.  In May 1997, the RO assigned a 10 percent 
evaluation under Diagnostic Code 7804 for superficial scars 
that are tender and painful.  The appellant filed a Notice of 
Disagreement in June 1997 and a Supplemental Statement of the 
Case was issued in September 1997.  The appellant perfected 
an appeal as to the assignment of a 10 percent evaluation via 
a VA Form 21-4138 received in September 1997.  The RO 
notified the appellant in September 1997 that in order to 
appeal the assignment of a 10 percent evaluation, he needed 
to file a new Notice of Disagreement.  The Board disagrees.  

An appeal was perfected from the September 1995 rating 
decision that assigned a noncompensable evaluation.  In May 
1997 the RO assigned a 10 percent evaluation from the date 
of the claim for service connection in March 1991.  An RO 
decision awarding an increase in a veteran's disability 
rating, but not awarding the maximum benefit allowed, does 
not fully resolve the administrative appeal from the 
original rating, rather, the appeal initiated by the notice 
of disagreement with the original rating remains pending 
unless the veteran withdraws it.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Therefore, the issue before the Board 
is entitlement to an evaluation greater than 10 percent for 
a forehead scar status post excision of a granuloma.

The forehead scar may be rated on the basis of disfigurement 
pursuant to Diagnostic Code 7800, on the basis of the scar 
being tender and painful, pursuant to Diagnostic Code 7804, 
or on the basis of muscle injury to the facial muscles 
pursuant to Diagnostic Code 5325.

A veteran's conditions are to be rated separately unless they 
constitute the same disability or the same manifestation 
under 38 C.F.R. § 4.14 which prohibits pyramiding.  None of 
the three Diagnostic Codes in question have overlapping 
symptomatology, therefore, consideration of all must be 
undertaken to determine if the appellant is entitled to an 
increased rating.  Esteban v. Brown, 6 Vet. App. 259 (1994).

The forehead scar is currently evaluated under Diagnostic 
Code 7804 which provides for a 10 percent evaluation for 
superficial scars that are tender and painful on objective 
demonstration.  

Diagnostic Code 7800 provides ratings for disfiguring scars 
of the head, face or neck.  With complete or exceptionally 
repugnant deformity of one side of the face, or marked or 
repugnant bilateral disfigurement, a 50 percent evaluation is 
warranted.  With severe scars, especially if producing a 
marked and unsightly deformity of the eyelids, lips, or 
auricles a 30 percent evaluation is warranted.  For moderate, 
disfiguring scars a 10 percent evaluation is warranted.  For 
slight scars a noncompensable evaluation is assigned.  This 
Diagnostic Code includes the following Note: When in addition 
to tissue loss and cicatrization there is marked 
discoloration, color contrast, or the like, the 50 percent 
rating under Diagnostic Code 7800 may be increased to 80 
percent, the 30 percent to 50 percent and the 10 percent to 
30 percent.  The most repugnant, disfiguring conditions, 
including scars and disease of the skin, may be submitted for 
central office rating with several unretouched photographs.

Diagnostic Code 5325 covers muscle injury to the facial 
muscles.  Functional impairment is to be evaluated as the 
seventh (facial) cranial nerve neuropathy (Diagnostic Code 
8207), disfiguring scar (Diagnostic Code 7800), etc.  If the 
scar interferes to any extent with mastication a minimum 10 
percent evaluation is assigned.

A VA examination was conducted in January 1997.  The examiner 
noted a 2 x 2-cm. scar on his forehead.  Color photographs of 
the forehead scar were contained in the claims folder and 
reviewed by the undersigned.

A VA examination was conducted in April 1997.  Examination 
revealed a 10-cm. transverse forehead scar that was more 
noticeable with facial expression, although the orientation 
was cosmetically favorable in the relaxed skin tension lines.  
It was very noticeable when the appellant furrowed his brow.  
It was adherent to the frontalis muscle.  The scar was not 
superficial.  It was through the muscle and adherent to it.  
It was well nourished, not ulcerated but it was slightly 
tender.

A VA examination was conducted in March 1998.  Since the 
previous examination the color of the scar had changed.  It 
was 2 cm. x 4 mm., obliquely oriented in the mid-forehead, 
and pigmented.  It was described as producing moderate 
aesthetic disfigurement.

A VA examination was conducted in November 1998.  The mid-
forehead scar was 1 in. x 1/4 in., raised, pigmented, well 
healed and nontender with moderate cosmetic deformity.

The appellant is at the maximum evaluation for a tender or 
painful scar under Diagnostic Code 7804.  In Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995), the Court of Veterans 
Appeals stated that when a claimant is seeking an increased 
evaluation, the claim is well grounded as long as the rating 
schedule provides for a higher evaluation.  Here, the 
appellant is at the maximum schedular evaluation for a tender 
and painful scar and thus his claim is not well grounded and 
must be denied. 

The Board has next considered whether a separate evaluation 
is warranted under Diagnostic Code 7800.  Examiners in April 
1997 and March 1998 described the scar as moderately 
disfiguring.  Therefore, a 10 percent evaluation is warranted 
under this Diagnostic Code.  An evaluation higher than 10 
percent is not warranted.  The scar does not produce marked 
and unsightly deformity of the eyelids, lips or auricles.  It 
has never been described by an objective examiner as severe.  
Marked deformity was not apparent on the photographs 
contained in the claims folder.  Accordingly, a higher 
evaluation is not warranted under Diagnostic Code 7800.  The 
Board has examined whether the color change described in 
March 1998 warrant an assignment of a 30 percent evaluation 
under the Note provisions, however, the preponderance of the 
evidence is against such an assignment.  Although 
cicatrization is present, tissue loss has not been described 
nor is it evident in the photographs.  Although a change in 
the scar color was noted, it was not described as a marked 
discoloration or color contrast.  The examiner concluded that 
the aesthetic disfigurement was moderate.  Therefore, the 
Board concludes that the preponderance of the evidence is 
against a higher evaluation under Diagnostic Code 7800.

The Board has considered the appellant's testimony.  His 
testimony that the color of his forehead scar had changed is 
competent and supported by the observations of the examiner.  
However, his testimony does not offer any positive evidence 
of severe scarring, marked or unsightly deformity, marked 
discoloration or color contrast that would warrant a higher 
evaluation.

A separate evaluation under Diagnostic Code 5325 is not 
warranted.  Functional impairment has not been described, 
only that the scar was more noticeable with certain facial 
expressions.  Neuropathy has never been described or 
complained of and the scar does not interfere to any extent 
with mastication.  Accordingly the preponderance of the 
evidence is against a separate evaluation under this code, 
and there is no doubt to be resolved.

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider (1) whether 
the claimant has been given both adequate notice of the need 
to submit evidence or argument and to address that question 
at a hearing, and (2) whether, if such notice has not been 
provided, the claimant has been prejudiced thereby.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993), Sutton v. Brown, 9 
Vet. App. 553 (1996).  In the instant case, both Diagnostic 
Codes 7800 and 7804 were previously considered by the RO in 
a Supplemental Statement of the Case issued to the appellant 
in September 1997.  Diagnostic Code 5325 was not previously 
considered by the RO.  However, the Board finds that the 
appellant is not prejudiced by the Board's consideration of 
this additional Diagnostic Code as the end result has been 
the grant of an increased rating for the left forehead scar.


ORDER

A compensable evaluation for bilateral hearing loss 
disability is denied.  An increased evaluation for 
hypertensive cardiovascular disease is denied.  An increased 
evaluation for a tender and painful forehead scar status post 
granuloma excision is denied.  A 10 percent evaluation for a 
disfiguring forehead scar status post granuloma excision is 
granted.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

